MEMORANDUM **
Crespin Rojas and his wife, Maria A. Gonzalez de Rojas, natives and citizens of Mexico, petition pro se for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. To the *109extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review due process challenges de novo, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that the petitioners failed to demonstrate the requisite exceptional and extremely unusual hardship. See 8 U.S.C. § 1252(a)(2)(B); Romero-Torres v. Ashcroft, 327 F.3d 887, 891-92 (9th Cir.2003).
We reject the petitioners’ contention that the agency did not consider the entire administrative record because they offer no basis for rebutting the presumption that the agency reviewed all relevant evidence. See Larita-Martinez v. INS, 220 F.3d 1092,1095-96 (9th Cir.2000).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.